DETAILED ACTION
This office action is a response to an application filed on 03/24/2020.
Claims 1- 15 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020 and 10/05/2020 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 03/24/2020.  The Examiner contends that these drawings are acceptable for examination proceedings.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2018-0057444 and 10-2018-0053973, filed on 2018-05-18 and 2018-05-10.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration based upon the claims submitted on 03/24/2020, when reading claims in light of the specification, a full search was further conducted. However, none 

Prior art references of recorded in combination teach each of these features;
Reddy et al. (US 20190098659 A1) teaches method and apparatus for transmitting RACH preamble in a frame. 
You et al. (US 20190158264 A1) teaches apparatus and methods for receiving PDCCH configuration from base station over SIB configuration. 
Jiang et al. (US 20210007054 A1) teaches method for detecting and transmitting PDCCH information by obtaining time gap between first and second paging occasions. 

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1; specifically to the other limitations with the combination of including;  

“receiving first time offset information and second time offset information from a base station, each of the first time offset information and the second time offset information indicating a time offset between a receiving time of a specific signal and a receiving time of a specific channel related to the specific signal, the first time offset information being configured to have a shorter length than the second time offset information; and monitoring the specific signal at a time position determined based on one offset information of the first time offset information and the second time offset information, wherein the one offset information is determined based on a capability of the user equipment.”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date

For independent claims 14 and 15; claims are similarly considered allowable. Claims disclosed similar limitations as of claim 1. Since when reading claims in light of the specification, none of the references of recorded alone or in combination disclosed or suggest any reasonable combination of limitations specified in the independent claims 14 and 15; and thus claims are respectively allowable.
Dependent claims 2-13 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYAW Z SOE/Primary Examiner, Art Unit 2412